Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazier et al. (U.S. Publication No. 2017/0026686 A1), hereafter referred to as Glazier’686.
Referring to claim 1, Glazier’686, as claimed, a method for processing a multi-media signal, comprising: receiving a first audio signal within the multi-media signal from a display device (computing devices 102a-c having displays 120, 122, 124, respectively, see Fig. 1) through a first transmission interface of a multi-media device, wherein the display device has a function of obtaining streaming data from a data streaming source (server 142a provides content to the computing devices 102a-c, see Fig. 1 and para. [0039]; also note: online radio station, see para. [0057]), the streaming data comprises image data and audio data (streaming videos, streaming music, and streaming media, see para. [0029]); and the first audio signal carries the audio data (provide the audio portion of the streaming media content, see para. [0079]): converting the first audio signal into a second audio signal applicable to a second transmission interface of the multi-media device (computing devices 102a-c communicate with output devices such as speakers 118a-b through a network 116 using one or more high-speed wired and/or wireless communications protocols (e.g. 802.11 variations, WiFi, Bluetooth, Ethernet, etc., see para. [0042]), wherein the audio data is converted into a format conforming to the second transmission interface, for being outputted by the second transmission interface (communication is converted to the appropriate protocol used by the devices connected, see wired/wireless communication protocols para. [0042] and Fig. 1); and outputting the second audio signal audio data to an audio device through the second transmission interface for playback (provide and play audio content on speakers 118a-b, see para. [0049] and Fig. 1).
As to claim 7, Glazier’686 discloses each of the multi-media device and the display device has a function of obtaining streaming data from a data streaming source (server 142a provides content to the computing devices 102a-c, see Fig. 1 and para. [0039]; also note: online radio station, see para. [0057]); and in response to the streaming data being obtained from the streaming videos, streaming music, and streaming media, see para. [0029]).
Note claim 8 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites similar limitations of claim 7. Therefore it is rejected based on the same reason accordingly.


Claims 2-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier’686 in view of Bar-Niv et al. (U.S. Publication No. 2013/0217274 A1), hereafter referred to as Bar-Niv’274.
As to claim 2, Glazier’686 discloses all the claimed limitations except a High Definition Multimedia Interface (HDMI), and the step of receiving the first audio signal from the display device through the first transmission interface comprises: receiving the first audio signal from the display device through an Audio Return Channel (ARC) or an enhanced ARC (eARC).
Bar-Niv’274 discloses a High Definition Multimedia Interface (HDMI) (HDMI, see paras. [0004], [0028]-[0031] and Table 1), and the step of receiving the first audio signal from the display device through the first transmission interface comprises: receiving the first audio signal from the display device through an Audio Return Channel (ARC) or an enhanced ARC (eARC) (HEAC+ and HEAC- (HDMI Ethernet and Audio Return Channel) for sending audio data, see paras. [0004] and Table 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glazier’686’s invention to comprise a High 
As to claim 3, Glazier’686 discloses all the claimed limitations except connecting using USB interface.
Bar-Niv’274 discloses connecting to various interface standards including a USB specification standard (USB, see paras. [0008]-[0013] and [0040]-[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glazier’686’s invention to comprise the second transmission interface is a USB interface, as taught by Bar-Niv’274, in order to enable interoperability between different types of multimedia interfaces thus providing great flexibility (see para. [0014]).
As to claim 4, Bar-Niv’274 discloses connecting a plurality of cables in series (cable 100 connecting source to sink, see Fig. 4) to connect the USB interface to the audio device through at least one hub (cable 100 connecting source to sink increases transmission distance, see Fig. 4), to increase a transmission distance of the second audio signal between the multi-media device and the audio device.
As to claim 5, Glazier’686 discloses all the claimed limitations except utilizing the multi-media device to obtain power from a power management circuit within the audio device through at least one cable connecting the USB interface to the audio device.
Bar-Niv’274 discloses utilizing the multi-media device to obtain power from a power management circuit within the audio device through at least one cable connecting the USB interface to the audio device (USB type C allows a device to draw power from another device, USB, see paras. [0008]-[0013] and [0040]-[0041]).

As to claim 6, Bar-Niv’274 discloses the USB interface comprises a USB type-C interface, and the method further comprises: in an audio adapter accessory mode of the USB type-C interface (USB type C allows a device to draw power from another device, USB, see paras. [0008]-[0013] and [0040]-[0041]), outputting the second audio signal to the audio device through the USB type-C interface for playback, wherein the second audio signal comprises an analog audio signal (USB type C standard supports “Audio Accessory Mode”, where the D+/D- pins switch roles to support analog audio signals, USB, see paras. [0008]-[0013] and [0040]-[0041]).
Note claim 9 recites similar limitations of claim 2. Therefore it is rejected based on the same reason accordingly.
Note claim 10 recites the corresponding limitations of claim 3. Therefore it is rejected based on the same reason accordingly.
Note claim 11 recites similar limitations of claim 4. Therefore it is rejected based on the same reason accordingly.
Note claim 12 recites similar limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Note claim 13 recites similar limitations of claim 6. Therefore it is rejected based on the same reason accordingly.
Response to Arguments

Applicant's arguments filed 3/9/2021 have been fully considered but they are moot due to new grounds of rejection. 
Applicant is suggested to expand on the USB converted streaming audio signal from the audio return channel that extends wired transmission distance.
In summary, Glazier’686 and Bar-Niv’274 teach the claimed limitations as set forth.



Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185